—In an action, inter alia, to compel the conveyance of certain real property, the plaintiff appeals from an order of the Supreme Court, Richmond County (Leone, J.), dated June 11, 1998, which denied his motion for an order extending a notice of pendency on the property filed on or about October 20, 1994.
Ordered that the order is affirmed, with costs to the respondents Rose Piazza and Lucille Cucco.
Pursuant to CPLR 6513, a court may extend a notice of pendency “for good cause shown”. The plaintiffs proof in support of his motion consisted of his bare assertion that there was a delay in conducting discovery occasioned by the need to bring in his malpractice insurance carrier to defend against the defendants’ counterclaims. However, he failed to demonstrate why no discovery was attempted from December 1994, when he served his reply to the counterclaims, until August 27, 1997, when, it is alleged, his counsel served discovery demands. It should be noted that August 27, 1997, was the day after the order to show cause bringing on this motion was signed. The plaintiff has, therefore, failed to demonstrate “good cause shown” (cf., L&L Painting Co. v Columbia Sussex Corp., 225 AD2d 670; Pontas Renovation v Kitano Arms Corp., 224 AD2d 349). Accordingly, the motion was properly denied, although for a different reason than that stated by the Supreme Court.
In light of our determination, we need not reach the parties’ remaining contentions. S. Miller, J. P., Santucci, Friedmann and Florio, JJ., concur.